Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the application 16/747,932 filed on 01-21-2020.   Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheung et al. (US 2019/0198005) in view of EADY M J ET AL: "Automatic noise floor spectrum estimation in the presence of signals", SIGNALS, SYSTEMS& COMPUTERS,1997.CONFERENCERECORDOFTHETHIRTY-FIRSTASILOMARCONFERENCEONPACIFIC ROVE,CA,USA2-5NOV.1997,LOSALAMITOS,CA,USA,IEEECOMPUT.SOC,US,2 November1997
1997-11-02), pages 877-81 vol.1, XP032140634,DOI:10.1109/ACSSC.1997.680569, ISBN:978-0-8186-8316-9
     Consider Claim 1, Cheung teaches a computer-implemented method for detecting a noise floor of a sensor (paragraph 38), comprising the steps of:
receiving a sensor signal from a sensor (paragraph 38);
determining a plurality of power spectral densities from a plurality of successive frames of samples of the sensor signal (paragraphs 38, 39, 40; plurality of frames is implicit: "The estimate of the noise floor may be dynamically updated for subsequent frames"),
each of the plurality of power spectral densities being determined from a respective frame of the plurality of successive frames (paragraphs 38, 39), each power spectral density being comprised of a plurality of frequency bins, each frequency bin being associated with a power of the sensor signal at the frequency of the respective frequency bin, wherein each successive frame of plurality of successive frames differs by at least one sample (paragraph 39); identifying a minimum power of the plurality of power spectral densities (paragraph 40); but Cheung does not explicitly  disclosed: determining whether the minimum power exceeds a threshold value. 
       However, Eady teaches determining whether the minimum power exceeds a threshold value(see figs. 1-10 and page 877-881).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Eady in to the teaching of Cheung to provide to compare the estimated value of the minimum power spectral density, that is the estimated noise floor value, to an expected value represented by a predetermined threshold. 
     Consider Claims 2 and 3, Cheung as modified by Eady teaches the computer-implemented further comprising the step of determining, according to at least one condition, whether a vehicle in which the sensor is disposed is in an idle state, wherein the step of determining whether the estimated noise floor of the sensor signal exceeds a threshold value only occurs when the vehicle is in the idle state(see figs. 1-4 and paragraphs[0005]-[0025]); and the computer-implemented wherein the at least one condition is selected from at least one of: vehicle engine revolutions per minute, accelerator pedal position, vehicle speed, and engine harmonics(see figs. 1-4 and paragraphs[0005]-[0025]). 
    Consider Claims 5 and 6, Cheung as modified by Eady teaches the computer-implemented method further comprising the step of filtering each power spectral density of the plurality of power spectral densities such that frequency spikes within each power spectral density are reduced(see figs. 1-4 and paragraphs[0027]-[0034]); and  the computer implemented method wherein each power spectral density is filtered using median filtering (see figs. 1-4 and paragraphs[0027]-[0034]).
     Consider Claims 7 and 8, Cheung as modified by Eady teaches the computer-implemented method further comprising the step of incrementing a counter by a first value if the estimated noise floor exceeds a threshold value and decrementing a counter by a second value if the estimated noise floor fails to exceed the threshold value(see figs. 1-4 and paragraphs[0027]-[0035]); and the computer-implemented method  further comprising the step of excluding the sensor signal from an adaptive filter update calculation if a value of the counter exceeds a counter value(see figs. 1-4 and paragraphs[0027]-[0034]) 
     Consider Claims 9 and 10, Cheung as modified by Eady teaches the computer-implemented method wherein the first value and the second value are the same(see figs. 1-4 and paragraphs[0027]-[0034]); and the computer-implemented method  further comprising the steps of: incrementing a counter by a predetermined amount if the estimated noise exceeds the threshold value; excluding the sensor signal from an adaptive filter update calculation if a value of the counter exceeds a counter value; and excluding a filter associated with the sensor signal from the production of a noise- cancellation signal(see figs. 1-4 and paragraphs[0027]-[0035]).
     Consider Claim 11, Cheung teaches a non-transitory storage medium comprising program code that, when implemented by a processor, causes the processor(paragraph 48)  to execute the steps comprising:
receiving a sensor signal from a sensor (paragraph 38);
determining a plurality of power spectral densities from a plurality of successive frames of samples of the sensor signal (paragraphs 38, 39, 40; plurality of frames is implicit: "The estimate of the noise floor may be dynamically updated for subsequent frames"),
each of the plurality of power spectral densities being determined from a respective frame of the plurality of successive frames (paragraphs 38, 39), each power spectral density being comprised of a plurality of frequency bins, each frequency bin being associated with a power of the sensor signal at the frequency of the respective frequency bin, wherein each successive frame of plurality of successive frames differs by at least one sample (paragraph 39); identifying a minimum power of the plurality of power spectral densities (paragraph 40); but Cheung does not explicitly  disclosed: determining whether the minimum power exceeds a threshold value. 
       However, Eady teaches determining whether the minimum power exceeds a threshold value(see figs. 1-10 and page 877-881).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Eady in to the teaching of Cheung to provide to compare the estimated value of the minimum power spectral density, that is the estimated noise floor value, to an expected value represented by a predetermined threshold.        
     Consider Claims 12 and 13, Cheung as modified by Eady teaches the non-transitory storage medium  further comprising the step of determining, according to at least one condition, whether a vehicle in which the sensor is disposed is in an idle state, wherein the step of determining whether the estimated noise floor of the sensor signal exceeds a threshold value only occurs when the vehicle is in the idle state(see figs. 1-4 and paragraphs[0005]-[0025]); and the non-transitory storage medium wherein the at least one condition is selected from at least one of: vehicle engine revolutions per minute, accelerator pedal position, vehicle speed, and engine harmonics(see figs. 1-4 and paragraphs[0005]-[0025]).
Consider Claims 15 and 16, Cheung as modified by Eady teaches the non-transitory storage medium further comprising the step of filtering each power spectral density of the plurality of power spectral densities such that frequency spikes within each power spectral density are reduced(see figs. 1-4 and paragraphs[0027]-[0034]); and  the non-transitory storage medium wherein each power spectral density is filtered using median filtering (see figs. 1-4 and paragraphs[0027]-[0034])
   Consider Claims 17 and 18, Cheung as modified by Eady teaches the non-transitory storage medium further comprising the step of incrementing a counter by a first value if the estimated noise floor exceeds a threshold value and decrementing a counter by a second value if the estimated noise floor fails to exceed the threshold value(see figs. 1-4 and paragraphs[0027]-[0035]); and  the non-transitory storage medium further comprising the step of excluding the sensor signal from an adaptive filter update calculation if a value of the counter exceeds a counter value(see figs. 1-4 and paragraphs[0027]-[0034]).
   Consider Claims 19 and 20, Cheung as modified by Eady teaches the non-transitory storage medium wherein the first value and the second value are the same(see figs. 1-4 and paragraphs[0027]-[0034]); and  the non-transitory storage medium further comprising the steps of: incrementing a counter by a predetermined amount if the estimated noise exceeds the threshold value; excluding the sensor signal from an adaptive filter update calculation if a value of the counter exceeds a counter value; and 

       7.   Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheung et al. (US 2019/0198005) as modified by EADY M J ET AL: "Automatic noise floor spectrum estimation in the presence of signals", SIGNALS, SYSTEMS& COMPUTERS,1997.CONFERENCERECORDOFTHETHIRTY-FIRSTASILOMARCONFERENCEONPACIFIC ROVE,CA,USA2-5NOV.1997,LOSALAMITOS,CA,USA,IEEECOMPUT.SOC,US,2 November1997
1997-11-02), pages 877-81 vol.1, XP032140634,DOI:10.1109/ACSSC.1997.680569, ISBN:978-0-8186-8316-9 as applied to claims 1, 11 above, and further in view of Kojima et al.. (US 2019/0210459).          
     Consider Claims 4 and 14, Cheung does not explicitly teach the computer-implemented method wherein the at least one condition further comprises detecting whether a door of the vehicle opened or closed and   the non-transitory storage medium wherein the at least one condition further comprises detecting whether a door of the vehicle opened or closed.
      However, Kojima teaches wherein the at least one condition further comprises detecting whether a door of the vehicle opened or closed( see figs. 4-9 and paragraphs[0026]-[0045]).    
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of kojima in to the teaching of Cheung and Eady to provide the vehicle controller makes the state transition to the drive impossible state that is different depending on a detection result from the vehicle occupant detection unit.

.    
    
     
    
                                                                 Conclusion
8.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Cheung et al.(US 2019/034020) is cited to show other related  SYSTEMS AND METHODS FOR DETECTING NOISE FLOOR OF A SENSOR.


9.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 05-09-2022